IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,020


EX PARTE RETHA JEANETTE BACEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
FROM HUNT COUNTY


 Cochran, J., filed a dissenting opinion.

 DISSENTING OPINION


	I respectfully dissent to the Court's Order granting applicant relief on her claim for an
out-of-time petition for discretionary review.  Applicant was convicted of this capital murder
in 1997.  Her direct appeal was rejected by the Texarkana Court of Appeals on February 17,
1999.  Bacey v. State, 990 S.W.2d 319 (Tex. App. - Texarkana 1999, n.p.h.)  On November 17,
2003, nine years after the murder, seven years after her conviction, and nearly five years after
her appeal was rejected, she filed a writ of habeas corpus alleging that her trial attorney failed
to notify her that her conviction had been affirmed on appeal and that she could file a pro se
petition for discretionary review with this Court.   Trial counsel has filed an affidavit stating
that he recalled sending applicant a copy of the court of appeals' opinion, but he has no proof
or recollection of whether he informed her of her right to file a pro se petition for
discretionary review.  
	This lapse of memory and failure to keep supporting documentation on an appeal
affirmed five years ago is not surprising.  I would deny relief based on the doctrine of laches. 
See Ex parte Steptoe, 132 S.W.3d 434, 436 (Tex. Crim. App. 2004) (Cochran, J., dissenting).
Cochran, J.
Filed:  September 29, 2004
Do Not Publish